UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6988


DAVID H. TOBEY,

                  Petitioner - Appellant,

     v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:03-cr-00151-DKC-1; 8:10-cv-01358-DKC)


Submitted:   February 28, 2012              Decided:   April 2, 2012


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Henry Tobey, Appellant Pro Se. James Marton Trusty,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Henry Tobey appeals the district court’s order

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2011) petition.             Tobey asks us to overturn the court’s order and

conclude       that       he    was     “released             from    imprisonment,”          see    18

U.S.C.A.      § 3624(e)             (West    Supp.       2011),      thereby      commencing        his

supervised        release           term,    at   the       end      of   his    original      prison

sentence but before his release from Bureau of Prisons custody

pending       a     civil       commitment        hearing            pursuant     to     18    U.S.C.

§ 4248(a) (2006).               After filing this appeal, however, Tobey and

the Government entered into a settlement agreement whereby Tobey

stipulated        that      his      “release        from      imprisonment”           was    lawfully

stayed       pursuant          to    § 4248. *           We    conclude         this    stipulation

eliminated          the   grounds           for   Tobey’s         appeal        and    removed      any

justiciable controversy between the parties.                                     Accordingly, we

dismiss Tobey’s appeal as moot.                          See Townes v. Jarvis, 577 F.3d

543,       546-47    (4th       Cir.        2009).        We      deny    Tobey’s       motion      for

appointment of counsel.                     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

       *
       In the interest of justice, we take judicial notice of the
district court proceedings in the Eastern District of North
Carolina, including the settlement agreement, as they have
direct bearing on the subject matter of this case.         United
States v. White, 620 F.3d 401, 416 n.14 (4th Cir. 2010);
Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir.
1989).



                                                     2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.


                                                                  DISMISSED




                                    3